DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/09/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Status
This action is in response to Applicant’s documents received on 8/09/2021. Likewise, claims 1-20 are pending for examination.
 
Claim Objections
Claims 1, 9 and 14 are objected to because of the following informalities:  
Claims 1 recites “comparing the plurality of sensor readings with the selected at least one movement pattern” in lines 11-12 and “generating… in response to determining that the plurality of sensor readings matches the selected at least one movement pattern” per the last two lines. Sensor readings and movement patterns are two different things and are not directly comparable and/or matchable.
Claims 9 and 14 are objected to for the same reasons. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 10, Paragraph [0079], in Applicant’s specification recites a thirteenth embodiment further comprising, “comparing the safety requirements to information for a plurality of workers, and selecting a worker from a plurality of workers based on the comparing”, with no additional details. What exactly does this mean? More specifically, which information of the plurality of workers is compared with the safety requirement? The disclosure as a whole is not clear on how this comparison is done. Even though, safety requirements may be based on the plurality of sensor readings and the slip or fall risk rating, mentioned in paragraph [0078], the disclosure does not convey which information of the plurality of workers is compared with the safety requirement.   In other words, Applicant does not specify what two components are being compared with each other to select a worker. Paragraph [0079] should specify such detail(s) since there seems to be no other relevant details elsewhere in the disclosure.
Claim 11 is rejected for the same reasons. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 
1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using webscreens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent (U.S. 11,120,679). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are merely obvious variations of the patented claims, as shown below:  

Instant Application 17/397368
U.S. Patent 11,120,679 

1. A method of determining a likelihood of a slip or a fall, the method comprising: 

receiving a plurality of sensor readings from a plurality of sensors; 

NOT TAUGHT


determining specifications for a work event, wherein the specifications comprise location information, height information, and work requirements; 

receiving contextual information from an additional sensor, wherein the contextual information comprises at least one of location information or environmental information; 



filtering a plurality of movement patterns stored in a database to select at least one movement pattern from among the plurality of movement patterns, based on the contextual information, wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information; 


NOT TAUGHT


comparing the plurality of sensor readings with the selected at least one movement pattern; and 




NOT TAUGHT




generating, based on a slip or fall risk rating for the work event exceeding a predetermined threshold, an indication that a slip or a fall is likely, in response to determining that the plurality of sensor readings matches with the selected at least one movement pattern.


2. The method of claim 1, wherein the contextual information further comprises at least one of: a type of activity and biometric information.


3. The method of claim 1, wherein the plurality of sensor readings comprise a plurality of accelerometer readings.


4. The method of claim 3, wherein the plurality of accelerometer readings provide movement information, orientation information, or a combination of the movement information and the orientation information.


5. The method of claim 1, further comprising: sending the indication to a safety device, wherein the safety device engages a lifeline in response to receiving the indication.

6. The method of claim 1, further comprising: sending an alert to a management component in response to the indication.

7. The method of claim 1, further comprising: receiving a second plurality of sensor readings from the plurality of sensors; receiving an indication that the second plurality of sensor readings comprise a slip or fall movement pattern; and updating the plurality of movement patterns stored in the database with the second plurality of sensor readings.

8. The method of claim 7, further comprising: identifying the slip or fall movement pattern; extracting a predicting movement pattern from the second plurality of sensor readings, wherein the predicting movement pattern comprises a series of movements leading up to the slip or fall movement pattern; and storing the predicting movement pattern in the database.

9. A method of determining a risk of a slip or a fall, the method comprising: 
accessing, by a management application stored in a non-transitory memory and executed on a processor: 

specifications for a work event, wherein the specifications comprise location information, height information, and work requirements; 

a plurality of sensor readings from a plurality of sensors; and 


contextual information from an additional sensor, wherein the contextual information comprises at least one of location information or environmental information, the method further comprising: 


filtering, a plurality of movement patterns stored in a database, to select at least one of a movement pattern from the plurality of movement patterns based on the contextual information, 

wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information; 


NOT TAUGHT


comparing, by the management application, the plurality of sensor readings with the selected one or more movement patterns; and 

determining, by the management application, that a slip or a fall is likely, based on a slip or fall risk rating for the work event based on the worker's movement patterns matching at least one of the selected movement pattern.




10. The method of claim 9, further comprising: determining safety requirements based on the plurality of sensor readings and the slip or fall risk rating; and comparing the safety requirements to information for a plurality of workers, and selecting a worker from the plurality of workers based on the comparing.

11. The method of claim 10, further comprising: developing a new pattern by combining data from the additional sensor with the sensor reading of plurality of sensors, wherein the new patterns are developed for new movements not encountered previously.



14. A system for predicting a slip or a fall, the system comprising: 

a plurality of sensors; and 


NOT TAUGHT




a receiver in signal communication with the plurality of sensors, wherein the receiver comprises a memory and a processor, and 
wherein the memory comprises a detection application that, when executed on the processor, configures the processor to: receive a plurality of sensor readings from the plurality of sensors; 

access, from the memory, specifications for a work event, wherein the specifications comprise location information, height information, and work requirements; 

receive contextual information from one or more additional sensors, wherein the contextual information comprises at least one of location information or environmental information; 


filter a plurality of movement patterns stored in a database to select at least one of a movement pattern from the plurality of movement patterns based on the contextual information, wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information; 

NOT TAUGHT


compare the plurality of sensor readings with the selected one or more movement patterns; and 


NOT TAUGHT


NOT TAUGHT



generate, based on the slip or fall risk rating for the work event exceeding a predetermined threshold, an indication that a slip or a fall is likely, in response to determining that the plurality of sensor readings matches with the selected at least one movement pattern.

15. The system of claim 14, further comprising: a chest strap, wherein at least one of the plurality of sensors is coupled to the chest strap, and wherein the chest strap is configured to be disposed about a torso of the worker.

16. The system of claim 14, wherein the plurality of sensors comprises at least two accelerometers.


17. The system of claim 14, wherein the one or more additional sensors are further configured to detect the contextual information, wherein the contextual information comprises a chemical composition in an atmosphere around the worker.

18. The system of claim 14, wherein the plurality of sensor readings comprise movement information, orientation information, or a combination of the movement information and the orientation information.

19. The system of claim 14, wherein the plurality of sensors comprise at least a first movement sensor associated with the worker's hand or arm and at least a second movement sensor associated with the worker's foot or leg.

20. The system of claim 14, wherein the plurality of sensor readings comprise a plurality of accelerometer readings, and wherein the plurality of accelerometer readings provide movement information, orientation information, or a combination of the movement information and the orientation information.

12. The method of claim 9, further comprising: generating, by the management application, based on the slip or fall risk rating for the work event exceeding a predetermined threshold, an indication that a slip or a fall is likely.

13. The method of claim 12, further comprising: sending the indication to a safety device, wherein the safety device is configured to engage a lifeline attached to the worker in response to receiving the indication.
1. A method of determining a likelihood of a slip or a fall, the method comprising: 

receiving a plurality of sensor readings from a plurality of movement sensors, 

wherein the plurality of movement sensors are associated with different areas of a worker's body; 

determining specifications for a work event, wherein the specifications comprise location information, height information, and work requirements; 


receiving contextual information from an additional sensor, wherein the contextual information comprises at least one of location information, biometric information, a type of activity, or environmental information;


 filtering a plurality of movement patterns stored in a database to select at least one movement pattern from among the plurality of movement patterns, based on a context, wherein the context is selected based on the contextual information; 



determining a worker's movement pattern associated with the plurality of sensor readings; 


comparing the worker's movement pattern with the selected at least one movement pattern; determining that at least one of the selected at least one movement pattern matches the worker's movement pattern; 

determining a slip or fall risk rating for the work event based on the worker's movement patterns matching at least one of the selected movement pattern; and 

generating, based on the slip or fall risk rating for the work event exceeding a predetermined threshold, an indication that a slip or a fall is likely.





2. The method of claim 1, wherein the contextual information comprises a type of activity.



3. The method of claim 1, wherein the plurality of sensor readings comprise a plurality of accelerometer readings.

4. The method of claim 3, wherein the plurality of accelerometer readings provide movement information, orientation information, or a combination of the movement information and the orientation information.


5. The method of claim 1, further comprising: sending the indication to a safety device, wherein the safety device engages a lifeline in response to receiving the indication.

6. The method of claim 1, further comprising: sending an alert to a management component in response to the indication.

7. The method of claim 1, further comprising: receiving a second plurality of sensor readings from the plurality of movement sensors; receiving an indication that the second plurality of sensor readings comprise a slip or fall movement pattern; and updating the plurality of movement patterns stored in the database with the second plurality of sensor readings.


8. The method of claim 7, further comprising: identifying the slip or fall movement pattern; extracting a predicting movement pattern from the second plurality of sensor readings, wherein the predicting movement pattern comprises a series of movements leading up to the slip or fall movement pattern; and storing the predicting movement pattern in the database.

9. A method of determining a risk of a slip or a fall, the method comprising: 
accessing, by a management application stored in a non-transitory memory and executed on a processor: 

specifications for a work event, wherein the specifications comprise location information, height information, and work requirements; 

a plurality of sensor readings from a plurality of sensors associated with the location information; and 

contextual information from an additional sensor, wherein the contextual information comprises at least one of location information, biometric information, a type of activity, or environmental information, the method further comprising: 

filtering, a plurality of movement patterns stored in a database, to select at least one of a movement pattern from the plurality of movement patterns based on a context, 

wherein the context is selected based on the contextual information; 


determining, by the management application, a worker's movement pattern associated with the plurality of sensor readings; 

comparing, by the management application, the worker's movement patterns with the selected one or more movement patterns; 

determining, by the management application, that at least one of the selected movement pattern matches the worker's movement patterns; and 
determining a slip or fall risk rating for the work event based on the worker's movement patterns matching at least one of the selected movement pattern.


10. The method of claim 9, further comprising: determining safety requirements based on the plurality of sensor readings and the slip or fall risk rating.



11. The method of claim 10, further comprising: comparing the safety requirements to information for a plurality of workers, and selecting a worker from the plurality of workers based on the comparing.




12. A system for predicting a slip or a fall, the system comprising: 

a plurality of movement sensors, 


wherein the plurality of movement sensors are associated with different areas of a worker's body; and 


a receiver in signal communication with the plurality of movement sensors, wherein the receiver comprises a memory and a processor, and wherein the memory comprises a detection application that, when executed on the processor, configures the processor to: receive a plurality of sensor readings from the plurality of movement sensors; 

access, from the memory, specifications for a work event, wherein the specifications comprise location information, height information, and work requirements; 

receive contextual information from one or more additional sensors, wherein the contextual 
information comprises at least one of location information, biometric information, a type of activity, or environmental information; 

filter a plurality of movement patterns stored in a database to select at least one of a movement pattern from the plurality of movement patterns based on a context, wherein the context is selected based on the contextual information; 


determine a worker's movement pattern associated with the plurality of sensor readings; 


compare the worker's movement patterns with the selected one or more movement patterns; 

determine that at least one of the selected movement pattern matches the worker's movement patterns; 

determine a slip or fall risk rating for the work event based on the worker's movement patterns matching at least one of the selected movement pattern; and 

generate, based on the slip or fall risk rating for the work event exceeding a predetermined threshold, an indication that a slip or a fall is likely.




13. The system of claim 12, further comprising: a chest strap, wherein at least one of the plurality of movement sensors is coupled to the chest strap, and wherein the chest strap is configured to be disposed about a torso of the worker.

14. The system of claim 12, wherein the plurality of movement sensors comprises at least two accelerometers.

15. The system of claim 12, wherein the one or more additional sensors are further configured to detect the contextual information, wherein the contextual information comprises a chemical composition in an atmosphere around the worker.

16. The system of claim 12, wherein the plurality of sensor readings comprise movement information, orientation information, or a combination of the movement information and the orientation information.

17. The system of claim 12, wherein the plurality of movement sensors comprise at least a first movement sensor associated with the worker's hand or arm and at least a second movement sensor associated with the worker's foot or leg.

18. The system of claim 12, wherein the plurality of sensor readings comprise a plurality of accelerometer readings, and wherein the plurality of accelerometer readings provide movement information, orientation information, or a combination of the movement information and the orientation information.

19. The method of claim 9, further comprising: generating, by the management application, based on the slip or fall risk rating for the work event exceeding a predetermined threshold, an indication that a slip or a fall is likely.

20. The method of claim 19, further comprising: sending the indication to a safety device, wherein the safety device is configured to engage a lifeline attached to the worker in response to receiving the indication.
  


Claims 1-20 of the instant application contain only obvious modifications of claims 1-20 of U.S. Patent 11,120,679.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-7, 9-12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (U.S. Patent Application 2013/0023798) in view of Hill et al.  (U.S. Patent Application 2006/0109110) further in view of Ren-Jye Dzeng et al. (NPL: "A feasibility study of using smartphone built-in accelerometers to detect fall ports", “Automation in Construction", vol. 38, p. 74-86, (2014 March 15, 2014). 

Regarding claim 1, Greene teaches a method of determining a likelihood of a slip or a fall (¶025, Fig. 1A; instructions cause the system to generate a baseline falls risk assessment), the method comprising: 
receiving, a plurality of sensor readings from a plurality of movement sensors (¶032; various platforms with memory and a processor, i.e., PCs, server, workstation, smartphone etc. receive angular velocity data from sensors 14; also see ¶094, Fig. 12; processor capable of executing a set of stored instructions, and communicates with the system memory 50);
 determining specifications for a work event, wherein the specifications comprise location information, height information, and work requirements; (sensors are associated with different areas of a worker's body per ¶021, ¶025, ¶027, ¶031; sensors/gyroscopes/ accelerometers/inertial sensors, ¶025; system including plurality of inertial sensors coupled to corresponding plurality of shanks of an individual);
comparing the plurality of sensor readings with the selected at least one movement pattern (¶093, Fig. 11 top graph; specificity % matches);
generating, based on the plurality of sensor readings matching at least one movement pattern of the of movement patterns, an indication that a slip or a fall is likely (¶031; illustrated approach may generate parameters that can be used to predict patients' falls risk.  For example, some inertial sensor-based parameters described herein may enable automated measurement vestibular impairment, muscular strength, etc., and might be used to identify deficits in one or more of these areas).

Green does not explicitly teach features:
receive contextual information from an additional sensor, wherein the contextual information comprises at least one of location information, biometric information, a type of activity, or environmental information; and
filtering a plurality of movement patterns stored in a database to select at least one movement pattern from among the plurality of movement patterns, based on the contextual information, wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information.

Hill from an analogous art teaches the concept: receive contextual information from an additional sensor, wherein the contextual information comprises at least one of location information, 
Green and Hill both do not explicitly teach: filtering a plurality of movement patterns stored in a database to select at least one movement pattern from among the plurality of movement patterns, based on the contextual information, wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information.
Ren-Jye Dzeng from an analogous detecting fall prognosis in workers about a construction site art teaches in concept filtering a plurality of movement patterns stored in a database to select at least one movement pattern from among the plurality of movement patterns, based on the contextual information, wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information. (section 4.1 Conceptual Models, Section 4.2 Detection Algorithms and Figure 3; "with a smartphone (implicitly disclosing non-transitory memory) consisting of an accelerometer (equivalent to an acceleration sensor), a gyroscope (equivalent to an angular velocity sensor), a processor (equivalent to a processor), a wireless receiver, an alarm, to detect precursors of falls of the building worker, the aim is to detect potentially dangerous actions by the worker so that the worker or supervisor can take preventative measures. The real-time analysis module (equivalent to the detection application) continuously receives accelerometer data (equivalent to sensor readings) wirelessly from more accurate external sensors using Bluetooth technology and sensors built into the phone and analyzes the data according, to a selected threshold algorithm. (equivalent to receiving, by a detection application stored in non-transitory memory and executing on a processor, a plurality of sensor readings from a plurality of sensors), which data includes three-axis accelerometer and gyroscope data and is representative of a physical condition of the worker);
comparing the plurality of sensor readings with the selected at least one movement pattern (Section 4.2, Fig 3; an algorithmic flow chart for determining whether a worker has fallen or has a precursor to a fall using acceleration, angular velocity and acceleration difference values detected by sensors compared to respective threshold values, respectively, and the values in parentheses (threshold values) in Figure 3 are the values obtained from the trial (historical data); and
generating, based on a slip or fall risk rating for the work event exceeding a predetermined threshold, an indication that a slip or a fall is likely, in response to determining that the plurality of sensor readings matches with the selected at least one movement pattern (Section 4.2, Fig 3; When a fall or a precursor to a fall is detected, an alarm signal is activated. Fig 3 discloses an algorithmic flow chart for determining whether a worker has fallen or has a precursor to a fall using acceleration, angular velocity and acceleration difference values detected by sensors compared to respective threshold values, respectively). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the method of Greene with the concept of filtering a plurality of movement patterns stored in a database to select at least one movement pattern from among the plurality of movement patterns, based on the contextual information, wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information, as taught by Ren-Jye Dzeng for the advantage of real-time analysis of user history details to better help prevent incidents with enhanced fall precursor info provided for users.

Regarding claim 2,  Greene, Hill and Ren-Jye Dzeng teach the method of claim 1, and Greene teaches wherein the contextual information comprises a type of activity (¶021; see gyroscopes and accelerometers that generate angular velocity data as the person moves, such as when performing activities of walking and/or turning i.e., “TUG  test”; also see ¶025 for TUG test;  Examiner interprets leaving start position, walking, turning, returning to start position as contextual information. per TUG test).

Regarding claim 3, Greene, Hill and Ren-Jye Dzeng teach the method of claim 1, and Greene further teaches wherein the plurality of sensor readings comprise a plurality of accelerometer readings (¶021; see gyroscopes and accelerometers that generate angular velocity data).

Regarding claim 4, Greene, Hill and Ren-Jye Dzeng teach the method of claim 3, and Greene further teaches wherein the plurality of accelerometer readings provide movement information, orientation information, or a combination of the movement information and the orientation information (¶021; see gyroscopes and accelerometers that generate angular velocity data as the person moves, such as when performing activities of walking and/or turning i.e.. “TUG  test”; also see ¶025 for TUG test).

Regarding claim 6, Greene, Hill and Ren-Jye Dzeng teach the method of claim 1, and Ren-Jye Dzeng further teaches the method comprising: sending an alert to a management component in response to the indication (Fig 3; Warning module sends alert(s) to other modules: sound, vibration and/or message). The motivation again is the advantage of real-time analysis of user history details to better help prevent incidents with enhanced fall precursor warning being provided for users.

Regarding claim 7, Greene, Hill and Ren-Jye Dzeng teach the method of claim 1, and all do not explicitly describe the method further comprising:
receiving a second plurality of sensor readings from the plurality of sensors;
receiving an indication that the second plurality of sensor readings comprise a slip or fall movement pattern; and
updating the plurality of movement patterns stored in the database with the second plurality of sensor readings. However, a person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods to make motion patterns stored in historical data more comprehensive to enable comparison and judgment when various types of fall risks occur, as motion patterns in historical data would need to be constantly updated with analysis of sensor readings. In order to form motion patterns in historical data to facilitate comparative analysis of later collected sensor readings, it is necessary to form motion patterns from sensor readings using a learning algorithm.
Furthermore , one of ordinary skill in the art would have recognized that analysis of the sensor data may employ algorithms in a variety of ways, such as statistical analysis, modeling, and the like. Different patterns can be derived from different learning algorithms. The analysis may be performed based on the plurality of sensor readings, or may be performed based on the plurality of sensor data in combination with additional sensor data. One of ordinary skill in the art would have had good reason to constantly update with an analysis of sensor readings.for motion patterns to establish the historical data for such analysis. It would require no more than "ordinary skill and common sense," to do so. Thus it would have been obvious for one of ordinary skill in the art at the time of filing the invention to use this common general knowledge, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. 

Regarding claim 9, Greene teaches a method of determining a risk of a slip or a fall (¶025, Fig. 1A; instructions cause the system to generate a baseline falls risk assessment), the method comprising:
receiving, a plurality of sensor readings from a plurality of movement sensors (¶032; various platforms with memory and a processor, i.e., PCs, server, workstation, smartphone etc. receive angular velocity data from sensors 14; also see ¶094, Fig. 12; processor capable of executing a set of stored instructions, and communicates with the system memory 50);
 determining specifications for a work event, wherein the specifications comprise location information, height information, and work requirements; (sensors are associated with different areas of a worker's body per ¶021, ¶025, ¶027, ¶031; sensors/gyroscopes/ accelerometers/inertial sensors, ¶025; system including plurality of inertial sensors coupled to corresponding plurality of shanks of an individual);
comparing the plurality of sensor readings with the selected at least one movement pattern (¶093, Fig. 11 top graph; specificity % matches);
determining,, based on the plurality of sensor readings matching at least one movement pattern of the of movement patterns, an indication that a slip or a fall is likely (¶031; illustrated approach may generate parameters that can be used to predict patients' falls risk.  For example, some inertial sensor-based parameters described herein may enable automated measurement vestibular impairment, muscular strength, etc., and might be used to identify deficits in one or more of these areas).
Green does not explicitly teach features:
accessing, by a management application stored in a non-transitory memory and executed on a processor:
specifications for a work event, wherein the specifications comprise location information, height information, and work requirements; and
receive contextual information from an additional sensor, wherein the contextual information comprises at least one of location information or environmental information, the method further comprising:
filtering, a plurality of movement patterns stored in a database, to select at least one of a movement pattern from the plurality of movement patterns based on the contextual information,
wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information;
comparing, by the management application, the plurality of sensor readings with the selected one or more movement patterns; and
determining, by the management application, that a slip or a fall is likely, based on a slip or fall risk rating for the work event based on the worker's movement patterns matching at least one of the selected movement pattern. 

Hill from an analogous art teaches the concept: receive contextual information from an additional sensor, wherein the contextual information comprises at least one of location information, a type of activity, or environmental information (¶012; plurality of second modules are each capable of electrically connecting to the first module, and each capable of storing a history of movement data from the coordinate receiver, ¶057-¶058; data collected from all users is compared with incident data to determine if any user was in the vicinity of incident during time frame/specific time of incident… preferably occurs automatically, as all data is compared with all movement data to determine any overlap therebetween, or "hits.”… -¶058; a comparison of all movement data with all user location data may be too slow to provide speedy results… so searching all of the movement data to identify movement data that is more relevant to the incident can reduce this procedure i.e., time of procedure). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the method/system of Greene with the concept of receiving contextual information from an additional sensor, wherein the contextual information comprises location information, type of activity, or environmental information, as taught by Hill for the advantage of capturing added user specific details  to better assess an incident/emergency situation and enhance the help provided to the users.

Green and Hill both do not explicitly teach: accessing, by a management application stored in a non-transitory memory and executed on a processor:
specifications for a work event, wherein the specifications comprise location information, height information, and work requirements; and
filtering, a plurality of movement patterns stored in a database, to select at least one of a movement pattern from the plurality of movement patterns based on the contextual information,
wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information;
comparing, by the management application, the plurality of sensor readings with the selected one or more movement patterns; and
determining, by the management application, that a slip or a fall is likely, based on a slip or fall risk rating for the work event based on the worker's movement patterns matching at least one of the selected movement pattern. 

Ren-Jye Dzeng from an analogous detecting fall prognosis in workers about a construction site art teaches in concept, accessing by a management application stored in a non-transitory memory and executed on a processor (section 4.1 Conceptual Models, Section 4.2 Detection Algorithms and Figure 3; " real-time analysis module (equivalent to the detection application) with a smartphone (implicitly disclosing non-transitory memory AND a processor):
specifications for a work event, wherein the specifications comprise location information, height information, and work requirements (section 4.1 Conceptual Models, Section 4.2 Detection Algorithms and Figure 3; a wireless receiver, an alarm, to detect precursors of falls of the building worker, the aim is to detect potentially dangerous actions by the worker so that the worker or supervisor can take preventative measures, data includes three-axis accelerometer and gyroscope data and is representative of a physical condition of the worker); and
filtering a plurality of movement patterns stored in a database to select at least one movement pattern from among the plurality of movement patterns, based on the contextual information, wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information. (section 4.1 Conceptual Models, Section 4.2 Detection Algorithms and Figure 3; real-time analysis module continuously receives accelerometer data (equivalent to sensor readings) wirelessly from more accurate external sensors using Bluetooth technology and sensors built into the phone and analyzes the data according, to a selected threshold algorithm. (equivalent to receiving, by a detection application stored in non-transitory memory and executing on a processor, a plurality of sensor readings from a plurality of sensors), which data includes three-axis accelerometer and gyroscope data and is representative of a physical condition of the worker);
comparing the plurality of sensor readings with the selected at least one movement pattern (Section 4.2, Fig 3; an algorithmic flow chart for determining whether a worker has fallen or has a precursor to a fall using acceleration, angular velocity and acceleration difference values detected by sensors compared to respective threshold values, respectively, and the values in parentheses (threshold values) in Figure 3 are the values obtained from the trial (historical data); and
determining, by the management application, that a slip or fall risk rating for the work event exceeding a predetermined threshold, an indication that a slip or a fall is likely, in response to determining that the plurality of sensor readings matches with the selected at least one movement pattern (Section 4.2, Fig 3; When a fall or a precursor to a fall is detected, an alarm signal is activated. Fig 3 discloses an algorithmic flow chart for determining whether a worker has fallen or has a precursor to a fall using acceleration, angular velocity and acceleration difference values detected by sensors compared to respective threshold values, respectively). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the method of Greene with the concepts of accessing, by a management application stored in a non-transitory memory and executed on a processor: specifications for a work event, wherein the specifications comprise location information, height information, and work requirements; and
filtering, a plurality of movement patterns stored in a database, to select at least one of a movement pattern from the plurality of movement patterns based on the contextual information,
wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information;
comparing, by the management application, the plurality of sensor readings with the selected one or more movement patterns; and
determining, by the management application, that a slip or a fall is likely, based on a slip or fall risk rating for the work event based on the worker's movement patterns matching at least one of the selected movement pattern, as taught by Ren-Jye Dzeng for the advantage of real-time analysis of user history details to better help prevent incidents with enhanced fall precursor info provided for users.

Claim 10, The method of claim 9, further comprising: determining safety requirements based on the plurality of sensor readings and the slip or fall risk rating; and comparing the safety requirements to information for a plurality of workers, and selecting a worker from the plurality of workers based on the comparing (Examiner does not give this feature patentable weight based on: see 35 USC § 112 Rejection in Sections 5 and 6 above).

Claim 11, The method of claim 10, further comprising: developing a new pattern by combining data from the additional sensor with the sensor reading of plurality of sensors, wherein the new patterns are developed for new movements not encountered previously (Examiner does not give this feature patentable weight based on: see 35 USC § 112 Rejection in Sections 5 and 6 above).

Regarding claim 12, Greene, Hill and Ren-Jye Dzeng teach the method of claim 9, and Ren-Jye Dzeng further teaches comprising: generating, by the management application, based on the slip or fall risk rating for the work event exceeding a predetermined threshold, an indication that a slip or a fall is likely (Section 4.2, Fig 3; When a fall or a precursor to a fall is detected, an alarm signal is activated. Fig 3 discloses an algorithmic flow chart for determining whether a worker has fallen or has a precursor to a fall using acceleration, angular velocity and acceleration difference values detected by sensors compared to respective threshold values, respectively).

Regarding claim 14, Greene teaches a system for predicting a slip or a fall (¶025, Fig. 1A; system with instructions causing the system to generate a baseline falls risk assessment), the system comprising:
a plurality of sensors (¶032; sensors); and a receiver in signal communication with the plurality of sensors, wherein the receiver comprises a memory and a processor, and wherein the memory comprises a detection application that, when executed on the processor, configures the processor to:
receive a plurality of sensor readings from the plurality of sensors (¶032; various platforms with memory and a processor, i.e., PCs, server, workstation, smartphone etc. receive angular velocity data from sensors 14; also see ¶094, Fig. 12; processor capable of executing a set of stored instructions, and communicates with the system memory 50);
get specifications for a work event, wherein the specifications comprise location information, height information, and work requirements (sensors are associated with different areas of a worker's body per ¶021, ¶025, ¶027, ¶031; sensors/gyroscopes/ accelerometers/inertial sensors, ¶025; system including plurality of inertial sensors coupled to corresponding plurality of shanks of an individual);
compare the plurality of sensor readings with the selected one or more movement patterns (¶093, Fig. 11 top graph; specificity % matches); and
generating, based on the plurality of sensor readings matching at least one movement pattern of the of movement patterns, an indication that a slip or a fall is likely (¶031; illustrated approach may generate parameters that can be used to predict patients' falls risk.  For example, some inertial sensor-based parameters described herein may enable automated measurement vestibular impairment, muscular strength, etc., and might be used to identify deficits in one or more of these areas)
Green does not explicitly teach features:
access, from the memory, specifications for a work event, wherein the specifications comprise location information, height information, and work requirements;
receive contextual information from one or more additional sensors, wherein the contextual information comprises at least one of location information or environmental information;
filter a plurality of movement patterns stored in a database to select at least one of a movement pattern from the plurality of movement patterns based on the contextual information, wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information;
in response to determining that the plurality of sensor readings matches with the selected at least one movement pattern.

Hill from an analogous art teaches the concept: receive contextual information from an additional sensor, wherein the contextual information comprises at least one of location information, a type of activity, or environmental information (¶012; plurality of second modules are each capable of electrically connecting to the first module, and each capable of storing a history of movement data from the coordinate receiver, ¶057-¶058; data collected from all users is compared with incident data to determine if any user was in the vicinity of incident during time frame/specific time of incident… preferably occurs automatically, as all data is compared with all movement data to determine any overlap therebetween, or "hits.”… -¶058; a comparison of all movement data with all user location data may be too slow to provide speedy results… so searching all of the movement data to identify movement data that is more relevant to the incident can reduce this procedure i.e., time of procedure). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the method/system of Greene with the concept of receiving contextual information from an additional sensor, wherein the contextual information comprises location information, type of activity, or environmental information, as taught by Hill for the advantage of capturing added user specific details  to better assess an incident/emergency situation and enhance the help provided to the users.
Green and Hill both do not explicitly teach: access, from the memory, specifications for a work event, wherein the specifications comprise location information, height information, and work requirements;
filter a plurality of movement patterns stored in a database to select at least one of a movement pattern from the plurality of movement patterns based on the contextual information, wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information;
in response to determining that the plurality of sensor readings matches with the selected at least one movement pattern.

Ren-Jye Dzeng from an analogous detecting fall prognosis in workers about a construction site art teaches in concept, accessing by a management application stored in a non-transitory memory and executed on a processor (section 4.1 Conceptual Models, Section 4.2 Detection Algorithms and Figure 3; " real-time analysis module (equivalent to the detection application) with a smartphone (implicitly disclosing non-transitory memory AND a processor):
access , from the memory, specifications for a work event, wherein the specifications comprise location information, height information, and work requirements (section 4.1 Conceptual Models, Section 4.2 Detection Algorithms and Figure 3; a wireless receiver, an alarm, to detect precursors of falls of the building worker, the aim is to detect potentially dangerous actions by the worker so that the worker or supervisor can take preventative measures, data includes three-axis accelerometer and gyroscope data and is representative of a physical condition of the worker); and
filtering a plurality of movement patterns stored in a database to select at least one movement pattern from among the plurality of movement patterns, based on the contextual information, wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information. (section 4.1 Conceptual Models, Section 4.2 Detection Algorithms and Figure 3; real-time analysis module continuously receives accelerometer data (equivalent to sensor readings) wirelessly from more accurate external sensors using Bluetooth technology and sensors built into the phone and analyzes the data according, to a selected threshold algorithm. (equivalent to receiving, by a detection application stored in non-transitory memory and executing on a processor, a plurality of sensor readings from a plurality of sensors), which data includes three-axis accelerometer and gyroscope data and is representative of a physical condition of the worker);
comparing the plurality of sensor readings with the selected at least one movement pattern (Section 4.2, Fig 3; an algorithmic flow chart for determining whether a worker has fallen or has a precursor to a fall using acceleration, angular velocity and acceleration difference values detected by sensors compared to respective threshold values, respectively, and the values in parentheses (threshold values) in Figure 3 are the values obtained from the trial (historical data); and
in response to determining that the plurality of sensor readings matches with the selected at least one movement pattern determining, by the management application, that a slip or fall risk rating for the work event exceeding a predetermined threshold, an indication that a slip or a fall is likely, in response to determining that the plurality of sensor readings matches with the selected at least one movement pattern (Section 4.2, Fig 3; When a fall or a precursor to a fall is detected, an alarm signal is activated. Fig 3 discloses an algorithmic flow chart for determining whether a worker has fallen or has a precursor to a fall using acceleration, angular velocity and acceleration difference values detected by sensors compared to respective threshold values, respectively). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the method of Greene with the concepts of accessing, by a management application stored in a non-transitory memory and executed on a processor: access, from memory, specifications for a work event, wherein the specifications comprise location information, height information, and work requirements; and
filtering, a plurality of movement patterns stored in a database, to select at least one of a movement pattern from the plurality of movement patterns based on the contextual information,
wherein the plurality of movement patterns correlate with the at least one of the environmental information or the location information;
comparing, by the management application, the plurality of sensor readings with the selected one or more movement patterns; and
in response to determining, by the management application, that a slip or a fall is likely, based on a slip or fall risk rating for the work event based on the worker's movement patterns matching at least one of the selected movement pattern, as taught by Ren-Jye Dzeng for the advantage of real-time analysis of user history details to better help prevent incidents with enhanced fall precursor info provided for users.

Regarding claim 16, Greene, Hill and Ren-Jye Dzeng teach the method of claim 1, and Greene further teaches wherein the plurality of sensor readings comprise a plurality of accelerometer readings (¶021; see gyroscopes and accelerometers that generate angular velocity data).

Regarding claim 18, Greene, Hill and Ren-Jye Dzeng teach the system of claim 14, and Greene further teaches wherein the plurality of accelerometer readings provide movement information, orientation information, or a combination of the movement information and the orientation information (¶021; see gyroscopes and accelerometers that generate angular velocity data as the person moves, such as when performing activities of walking and/or turning i.e.. “TUG  test”; also see ¶025 for TUG test).

Regarding claim 20, Greene, Hill and Ren-Jye Dzeng teach the system of claim 14, and Greene further teaches wherein the plurality of sensor readings comprise a plurality of accelerometer readings per ¶021, ¶025, ¶027, ¶031; sensors/gyroscopes/ accelerometers/inertial sensors, ¶025; system including plurality of inertial sensors coupled to corresponding plurality of shanks of an individual), and wherein the plurality of accelerometer readings provide movement information, orientation information, or a combination of the movement information and the orientation information (¶021; see gyroscopes and accelerometers that generate angular velocity data as the person moves, such as when performing activities of walking and/or turning i.e.. “TUG  test”; also see ¶025 for TUG test)..

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (U.S. Patent Application 2013/0023798) in view of Hill et al.  (U.S. Patent Application 2006/0109110) further in view of Ren-Jye Dzeng et al. (NPL: "A feasibility study of using smartphone built-in accelerometers to detect fall ports", “Automation in Construction", vol. 38, p. 74-86, (2014 March 15, 2014) even further in view of Clifford et al. (U.S. Patent 7,248,172) and even still further in view of Schienda et al. (U.S. Patent Application 2012/0000731).   

Regarding claim 5, Greene, Hill and Ren-Jye Dzeng teach the method of claim 1, but all are silent on the method further comprising:
sending the indication to a safety device, wherein the safety device engages a lifeline in response to receiving the indication.
Clifford from an analogous art teaches a system and method providing the ability to reliably detect falls (col. 2:15-19). Clifford further teaches sending the indication to a safety device, (col 2:59 – col 3:2; when a fall is detected, processor 108 provides a fall detection signal to remote signal receiver 104.. which is either a remotely located central monitoring site 112 or a portable receiving device 114; Examiner interprets 112 and/or 114 as a safety device). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the method of Greene with generating a warning of a slip or fall based on the determination that the at least one of the movement patterns of the plurality of movement patterns matches the plurality of sensor readings, as taught by Clifford for the advantage of dispatching emergency aid to attend to the fallen (Clifford; col 3:19-22).
Greene, Hill and Ren-Jye Dzeng and Clifford all still remain silent on engaging a safety/lifeline in response to receiving the indication. Schienda from an analogous art teaches in concept, a fall prevention method/system that delivers notifications/warnings to a controller for engaging a lifeline in response to receiving the notifications/warnings to prevent a fall of an object/elevator car (¶005).  The invention further entails a controller 48 receiving signals from speed and acceleration detectors and determine when unsafe over-speed and/or over-acceleration condition occurs… if so, controller 48 performs two initial safety measures including opening safety chain switch to cut drive power and activate/drop brake 68 on the drive sheave of elevator drive 66… (¶023; Examiner notes: activate/drop brake 68 engages lifeline/ i.e. cables 12 to prevent elevator car from falling; as inferred in paragraph 23). Moreover, a third safety and additional failsafe measure is used if lifeline/cables fail or break… whereby the over-speed or over-acceleration condition continues to be sensed by controller 48 which then releases electromagnetic safety trigger 46 causing elevator safeties 24 to be engaged to slow or stop car 16 (¶023; Examiner notes: safeties 24 are another example of lifeline engagement).  
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the method of Greene with the concept of a safety device engaging a lifeline in response to receiving an indication, as taught by Schienda for the advantage of autonomous operation of lifeline/fall arrestor engagement.   

Regarding claim 13, Greene, Hill and Ren-Jye Dzeng teach the method of claim 12, but all are silent on the method further comprising:
sending the indication to a safety device, wherein the safety device engages a lifeline in response to receiving the indication.
Clifford from an analogous art teaches a system and method providing the ability to reliably detect falls (col. 2:15-19). Clifford further teaches sending the indication to a safety device, (col 2:59 – col 3:2; when a fall is detected, processor 108 provides a fall detection signal to remote signal receiver 104.. which is either a remotely located central monitoring site 112 or a portable receiving device 114; Examiner interprets 112 and/or 114 as a safety device). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the method of Greene with generating a warning of a slip or fall based on the determination that the at least one of the movement patterns of the plurality of movement patterns matches the plurality of sensor readings, as taught by Clifford for the advantage of dispatching emergency aid to attend to the fallen (Clifford; col 3:19-22).
Greene, Hill and Ren-Jye Dzeng and Clifford all still remain silent on engaging a safety/lifeline in response to receiving the indication. Schienda from an analogous art teaches in concept, a fall prevention system that delivers notifications/warnings to a controller for engaging a lifeline in response to receiving the notifications/warnings to prevent a fall of an object/elevator car (¶005).  The invention further entails a controller 48 receiving signals from speed and acceleration detectors and determine when unsafe over-speed and/or over-acceleration condition occurs… if so, controller 48 performs two initial safety measures including opening safety chain switch to cut drive power and activate/drop brake 68 on the drive sheave of elevator drive 66… (¶023; Examiner notes: activate/drop brake 68 engages lifeline/ i.e. cables 12 to prevent elevator car from falling; as inferred in paragraph 23). Moreover, a third safety and additional failsafe measure is used if lifeline/cables fail or break… whereby the over-speed or over-acceleration condition continues to be sensed by controller 48 which then releases electromagnetic safety trigger 46 causing elevator safeties 24 to be engaged to slow or stop car 16 (¶023; Examiner notes: safeties 24 are another example of lifeline engagement).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the method of Greene with the concept of a safety device engaging a lifeline in response to receiving an indication, as taught by Schienda for the advantage of autonomous operation of lifeline/fall arrestor engagement.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (U.S. Patent Application 2013/0023798) in view of Hill et al.  (U.S. Patent Application 2006/0109110) further in view of Ren-Jye Dzeng et al. (NPL: "A feasibility study of using smartphone built-in accelerometers to detect fall ports", “Automation in Construction", vol. 38, p. 74-86, (2014 March 15, 2014) even further in view of Haflinger et al. (U.S. Patent Application 2015/0123785). 

Regarding claim 8, Greene, Hill and Ren-Jye Dzeng teach the system of claim 7, and but all are silent on identifying the slip or fall movement pattern;
extracting a predicting movement pattern from the second plurality of sensor readings, wherein the predicting movement pattern comprises a series of movements leading up to the slip or fall movement pattern; and
storing the predicting movement pattern in the database.
Haflinger from an analogous art teaches that while accurately detecting and reporting fall events has substantial and tangible benefits, the ability to predict the likelihood of a fall event occurring based on movement patterns is arguably even more valuable. Fall prediction may be accomplished by identifying deviations in a person's gait from an established standard or normal gait of that particular individual and in order to accurately measure and monitor an individual's gait for purposes of fall prediction, known devices must either be attached to or worn closely to the body (¶006).Hafflinger teaches extracting a predicting movement pattern from the second plurality of sensor readings (¶038; leveraging the fixed positions of the multiple data points relative to the orientation or distance of each and/or relative to the normal worn position of the necklace, as well as relative to the body of the user), wherein the predicting movement pattern comprises a series of movements leading up to the slip or fall movement pattern (¶038; development of comprehensive movement profiles, including the ability to compare and contrast movement patterns, thresholds, orientation and/or other such profiles with different susceptibilities and influences to normal and abnormal body movements  and storing the predicting movement pattern in the database). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the method of Greene with the concept of extracting a predicting movement pattern from the second plurality of sensor readings, wherein the predicting movement pattern comprises a series of movements leading up to the slip or fall movement pattern; and storing the predicting movement pattern in the database., as taught by Haflinger. One motivation would have been to increases accuracy in the development of comprehensive movement profiles, including the ability to compare and contrast movement patterns, thresholds, orientation and/or other such profiles with different susceptibilities and influences to normal and abnormal body movements.  

Claim 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (U.S. Patent Application 2013/0023798) in view of Hill et al.  (U.S. Patent Application 2006/0109110) further in view of Ren-Jye Dzeng et al. (NPL: "A feasibility study of using smartphone built-in accelerometers to detect fall ports", “Automation in Construction", vol. 38, p. 74-86, (2014 March 15, 2014) even further in view of Devaul et al. (U.S. Patent Application 2006/0252999).   

Regarding claim 15, Greene, Hill and Ren-Jye Dzeng teach the system of claim 14, but all are silent on the system further comprising: a chest strap, wherein at least one of the plurality of sensors is coupled to the chest strap, and wherein the chest strap is configured to be disposed about a torso of the worker.
Devaul from an analogous art teaches an electronic device that provides communications to third parties, and the concept of the device as a life signs monitor for military personnel using a hub with sensors to also receive types of contextual information from one or more sensors (¶069; biometric info…heart rates, breathing patterns, and/or location info via GPS (global positioning system) and environmental info…like hazards a worker exposed to…biological pathogens, neurotoxins, radiation, harmful chemicals or toxic environmental hazards, and a three-dimensional accelerometer to measure motion, with selective data sent on demand to an authorized receiver). Devaul also mentions in concept, the device including a monitor that detects a sudden fall by the wearer or an impact likely to cause bodily trauma (¶069, line @ 12 up from bottom). Devaul further teaches a system with a chest strap and the concept of the device configured for sensor placement on a human figure representation 150 where 150 is shown wearing chest strap 120 having sensors and a hub 125 (Fig. 3).  The sensors include, for example, a piezoelectric breathing sensor and a polar heart monitor.  The hub 125 includes, for example, an accelerometer and analytics.  The example configuration of sensors can be used to monitor a patient where pulmonary data, cardiovascular data and motion data are of interest (¶072, Fig. 3). So, Devaul teaches a chest strap, wherein at least one of a plurality of movement sensors is coupled to the chest strap, and wherein the chest strap is configured to be disposed about a torso of a person (¶072, Fig. 3, Examiner interprets breathing sensor and heart monitor as exemplary movement sensors, as further described in detail by (Friedrichs et al., US 20040097823; ¶004, breathing movement) and (Gordon, US 20060015032; ¶029, polar heart monitor, respectively. Friedrichs and Gordon are used to support the rationale, but are not relied upon for the rejection). Lastly, Devaul also mentions the concept of using a plurality of movement sensors, such as a plurality of accelerometers on the person as well (¶073). Therefore, it would have been obvious for one of ordinary skill in the art to try at the time of filing the invention, using a plurality of accelerometers as a plurality of movement sensors in a chest strap, as taught by Devaul above, to decipher different movement data as necessary, with a reasonable expectation of success. (Examiner notes that, Greene in ¶021, also supports similar concepts).
  
Regarding claim 17, Greene, Hill and Ren-Jye Dzeng teach the system of claim 14, but are silent on wherein the one or more additional sensors are further configured to detect the contextual information, wherein the contextual information comprises a chemical composition in an atmosphere around the worker.
Devaul further teaches the concept of the system including a device as a life signs monitor for military personnel using one a hub with sensors to measure heart rate, breathing pattern, GPS (global positioning system), and a three-dimensional accelerometer to measure motion, with selective data sent on demand to an authorize receiver (¶069; @ lines 4-9). Devaul also mentions in concept, the device including a monitor further being capable of detecting hazards to which the worker has been exposed such as biological pathogens, neurotoxins, radiation, harmful chemicals or toxic environmental hazards (¶069; @ bottom 4 lines). In other words, Devaul teaches the use of additional sensors wherein one or more additional sensors are further configured to detect the contextual information wherein the contextual information comprises a chemical composition in an atmosphere around the worker (¶069).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Greene with the concept wherein the one or more additional sensors are further configured to detect the contextual information, wherein the contextual information comprises a chemical composition in an atmosphere around the worker, as taught by Devaul for the advantage of capturing added specific info to better assess an emergency situation and enhance the quality of help provided to the worker of interest. 

Regarding claim 19, Greene, Hill and Ren-Jye Dzeng teach the system of claim 14, but are silent on wherein the plurality of sensors comprise at least a first movement sensor associated with the worker's hand or arm and at least a second movement sensor associated with the worker's foot or leg.
Devaul further teaches in the embodiment of Fig. 4, the concept of the life signs monitor with at least a first movement sensor associated with the worker's hand or arm and at least a second movement sensor associated with the worker’s foot or leg (¶073, Fig. 4; human figure representation 150 is shown wearing a hub 125 at the torso and sensors 155 at the wrists and ankles.  The hub 125 includes, for example, an accelerometer and a wireless personal area network.  The sensors are, for example, accelerometers and may include analytics).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Greene with the concept of at least a first movement sensor associated with the worker's hand or arm and at least a second movement sensor associated with the worker 's foot or leg., as taught by Devaul, for the advantage of capturing added specific movement info to better assess an emergency situation and enhance the quality of help provided to the worker of interest. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Wolf  (U.S. Patent Application 2006/0001545) teaches a fall protection system and related method comprising a sensor; a computerized device receiving detections from the sensor, for deducing fall conditions from the body of a person to be protected, indicating that the person is beginning to fall; and at least one cushion not carried with the person, for deployment at at least one projected impact location where it is projected that impact from the fall will occur, for reducing a force of the impact, in response to detecting fall conditions..                                            

Sridhar et al. (U.S. Patent Application 2016/0120432) teaches a medical body area network of a subject including one or more of the sensor assemblies and one or more additional sensors, which may be within a smartphone or other wearable device..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684    			/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684